Title: To James Madison from Donald Fraser, 11 January 1808
From: Fraser, Donald
To: Madison, James



Sir
NewYork Jany 11th. 1808.

I had the honor of recieving a letter from You, some weeks since, And embrace the earliest opportunity of returning the favour you have done me, in adding the great weight of your name to the list of my subscribers, to "The history of all Nations".  You will herewith receive a copy of the first edition of the work.  The Second will Shortly be sent to Press, wherein the history of the United States will be greatly enlarged: I have Sent, for the honor of Your acceptance a Copy of my "Select Biography".
That the unerring Ruler of the Universe may prolong Your useful life till You arrive at the higest Station upon earth, The first Magistrate, Six Millions of free & Enlighted Citizens. Is the hearty wish of one, who has the honor to be very respectfully Sir, Your obdt. Servant

D. Fraser

